Citation Nr: 1415074	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-04 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran had active duty service from October 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in this file reveals only documents that are duplicative or irrelevant to the issue on appeal.  There are currently no records contained in the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The appellant's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In an April 2010 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  The letter also included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available and relevant post-service records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2013).  

The record shows that the appellant has also been afforded multiple VA examinations in connection with his claim.  The Board finds that the examinations are adequate in that they were based on an evaluation of the appellant and a review of the claims folder and include sufficient information upon which to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Massey v. Brown, 7 Vet. App. 204 (1994).  Neither the appellant nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

Additionally, as the VA examinations have considered each service-connected disability's impact on the Veteran's employability, under these circumstances, the Board finds that VA is not required to obtain a single medical opinion assessing the aggregate effect of all service-connected disabilities to properly decide entitlement to a total rating based on individual unemployability due to service-connected disability.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376 (2013).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  



Law and Analysis

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2013).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to TDIU.

The Veteran has been granted service connection for a history of left thoracic outlet syndrome with left subclavian artery occlusion, rated as 60 percent disabling; history of congenital bilateral first thoracic rib curvature with resection, rated as 10 percent disabling; posttraumatic stress disorder (PTSD), rated as 10 percent disabling; and malaria, acne vulgaris, hibernoma, and left ear hearing loss, each rated as noncompensable.  His combined evaluation is 70 percent.  

Although the appellant meets the percentage requirements set forth in section 4.16(a) for TDIU, the Board finds that the record establishes that his service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.

In his February 2010 claim for TDIU, the Veteran identified his left subclavian artery occlusion as the disability that prevented him from securing or following any substantially gainful occupation.  He indicated that he last worked full-time for the U.S. Postal Service (USPS) as a postal carrier in February 2009.  He had worked there since December 1989.  He stated that left employment because of his disability; however, he also indicated that he did not expect to receive disability retirement benefits or worker compensation benefits and that he had not tried to obtain employment since that time.  The Veteran claimed that he had to take off time from work due to his medical problems and therefore decided to retire.  No other employment or educational information was provided.  

In April 2010, a supervisor from the USPS responded to a request for information and indicated that the Veteran had not lost any time from work during the prior twelve months due to disability.  He had worked 40 hours each week as a letter carrier.  With regard to concessions made to the Veteran by reason of age or disability, the employer stated that the Veteran was "allowed to case mail due to arms losing circulation."  The employer also indicated that the Veteran retired in February 2010 and was in receipt of retirement benefits, but not disability benefits.

The Veteran underwent a VA examination in July 2010.  Regarding the occlusion of the left subclavian artery, the examiner noted that the Veteran underwent surgery for this condition in 1970 and 1971.  Since that time, the Veteran had difficulty using his left upper extremity, but it gradually improved.  It was specifically noted that had worked for the postal service for 20 years and had been able to work and make a living even with reduced circulation in the left upper extremity during that time.  The examiner further noted that the Veteran reported that that his left upper extremity and left hand "mostly feel normal as long as he has not used it in strenuous activity." The examiner found there was no reduction in muscle mass, no contracture of muscles or tendons, and all the joints in the hands move normally.  

With regard to malaria, the July 2010 VA examiner noted that the Veteran was treated for the disease while he was on active duty in Vietnam.  However, since that time, his malaria never relapsed, and he has not been treated.  The Veteran reported no disability from malaria.  

Additionally, although he is service-connected for a benign endocrine neoplasm and eczema, the Veteran did not recall the disorders or treatment at the time of the July 2010 VA examination.

The July 2010 VA examiner concluded that "it is as likely as not that the Veteran is not a candidate for service-connected unemployability based on the condition of his left upper extremity as described."  In so doing, he noted that the Veteran was fully employed in spite of the left upper extremity condition and that he recently took a retirement.

The Veteran was also afforded a VA PTSD examination in July 2010 to assess the severity of his PTSD and its impact on his employability.  The Veteran reported that he had retired from USPS because he "got his 20 years in" and was "tired of the micro-managing."  He also indicated that he could no longer carry the heavy cases on his arms due to poor circulation and that he became tired of the harassment by supervisors regarding his physical disability.  He stated that he had been disciplined twice for not following instructions, which he claims he was prevented from doing due to his disabilities.  The Veteran denied ever being disciplined due to his PTSD symptoms.  Following a mental status evaluation, the examiner opined that the Veteran's PTSD symptoms and impact on his functioning have remained relatively unchanged from the last VA examination conducted in November 2009, at which time the examiner concluded that the Veteran's functional impairments were a communication deficit and insufficient sleep and hygiene skill.  It had also been less likely than not that the Veteran's ability to tolerate employment was compromised.  

The Veteran also underwent a VA audiological examination in July 2010 during which the examiner opined that "the Veteran's hearing loss alone would not prevent the Veteran from obtaining or maintaining gainful employment."

An additional medical opinion regarding the Veteran's hearing loss was obtained in January 2012.  The examiner noted that the Veteran appeared to have had a variety of workplace experience since his military service.  She noted that the Veteran had voluntarily retired because he had been at the USPS for 20 years, was tired of being micro-managed, and had difficulty carrying items.  The examiner opined that the Veteran's hearing loss did not and would not prevent him from obtaining 
and maintaining gainful employment.  In so doing, she noted that many individuals are able to do so with a greater degree of impairment.

The Veteran was also afforded another VA PTSD examination in January 2012.  With regard to the effects of his symptoms on occupational functioning, the examiner found that the Veteran denied significant interference in occupational functioning secondary to emotional distress. She quoted the Veteran as saying: "I went there and did my work... I didn't talk a lot but I just did my job."  The examiner concluded that his PTSD symptoms were mild and were not interfering with his employability status.  She believed that the Veteran's occupational functioning was not impaired to the extent that he is unemployable.  She further stated that his functional occupation impairment due to his PTSD was likely to be mild in nature, which is suggestive that he would be able to maintain some type of gainful employment.

An addendum opinion was also obtained in January 2012 regarding the Veteran's general medical status.  The examiner stated it was less likely as not that the Veteran is unemployable due to his service-connected history of left thoracic outlet syndrome with left subclavian artery occlusion.  In so doing, the examiner noted that the Veteran was fully employed with that disability until he retired for other reasons.

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence weighs against the claim for TDIU.  The Board has considered the Veteran's contentions to the effect that he is unable to work due to his service-connected disabilities.  In July 2010 and January 2012, however, VA examiners expressly concluded that the Veteran service-connected disabilities did not interfere with his occupation.  Specifically, they found that he was able to work for 20 years with his history of left thoracic outlet syndrome with left subclavian artery occlusion and no worsening of this disorder had been shown.  Additionally, the examiners did not find his service-connected PTSD or left ear hearing loss to render him unemployable.  Moreover, the Veteran himself did not recall any disability from benign endocrine neoplasm and eczema, and he had not had any relapse or treatment for malaria since service.

Furthermore, the Veteran's employer related that the Veteran had not missed any time from work prior to his retirement due to his disabilities and that concessions had been made where necessary.  When asked if he stopped working due to disability, the employer indicated that he had "retired - normal."

The Board notes that the VA medical opinions specifically addressed the effect of the Veteran's service-connected disabilities on his employment, and the discussion included specific reference to the Veteran's contentions and own statements and the pertinent medical evidence of record.  Given these factors, the Board assigns the VA medical examination reports significant probative weight on the question of whether the appellant's service-connected disabilities render him unable to secure and follow a substantially gainful occupation and finds that they outweigh the Veteran's lay contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board also notes that there is no other medical evidence of record suggesting that the Veteran is unemployable due to his service-connected disabilities.

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to a total rating based on individual unemployability due to service-connected disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).  










ORDER

Entitlement to TDIU is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


